Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator comprising: 
a stator core, the stator core including a plurality of slots arranged in a circumferential direction of the stator core and recessed in a radial direction of the stator core; 
a coil disposed in each of the slots; 
an insulating heat-dissipating member disposed between the stator core and the coil on one of two side surfaces of the slots in the circumferential direction of the stator core; and 
an insulating foaming member disposed between the stator core and the coil on the other of the two side surfaces of the slot in the circumferential direction of the stator core..
Yamaguchi (U. S. Patent Publication 208/0109156) teaches the use of a foaming adhesive and an insulating strip.  When the adhesive is foamed, the winding is secured from movement (as shown in figure 6). While this structure easily secures the winding to the stator core, it displaces the winding from thermal contact with the stator core. JP 2002-262500 A cites the wind is insulated and is pressed into thermal contact to the stator core by a bi-metal strip. This solution does not use a foaming insulating member and the winding insulator is pressed in direct contact with the stator core.   The applicant recites a description of the related prior art in the specification JP2002-284277 which includes where a foaming member is disposes only on one side of the winding and JP2003-284277 which includes where the securing material that is on all sides of the coil is electrically insulating, but has high thermal conductivity. These items are in the IDS dated 9/2019 that the examiner reviewed. 
The closest relevant prior art discovered by the does teach a rationale for the claimed combination. The applicant teaches the motivation easy manufacturing, the winding is easily inserted because of a gap, as shown in figure 2, and easily secured as shown in figure 3 when the foaming member is activated, where at least the one side of the motor is in thermal contact with the stator core and the winding insulator is protected from direct contact with the stator core and potential breakage of winding insulation. 
Claims 2-3 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 4, 2021